Citation Nr: 0201164	
Decision Date: 02/05/02    Archive Date: 02/11/02

DOCKET NO.  99-22 242A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased disability rating for 
residuals of a left femur fracture, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased disability rating for low 
back disability, currently evaluated as 10 percent disabling.

3.  Entitlement to service connection, to include on a 
secondary basis, for a psychiatric disability.

4.  Entitlement to an increased (compensable) rating for 
opiate dependence.


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel



INTRODUCTION

The veteran had active military service from November 27, 
1979 to March 20, 1980.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal of a November 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (the RO).  That rating decision denied 
entitlement to a rating in excess of 10 percent for service-
connected residuals of a fracture of the left femur; denied 
entitlement to a rating in excess of 10 percent for a 
service-connected low back disability; granted service 
connection for opiate dependence, assigning a noncompensable 
evaluation therefor; and determined that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to service connection for a psychiatric 
disability.

Initial matters

The Board takes this opportunity to address certain matters 
which are not pertinent to substantive disposition of the 
issues on appeal but which nonetheless are useful to an 
understanding of the procedural posture of this case.

Competency

The record reflects that the veteran is considered 
incompetent for VA purposes, and that his wife has been 
appointed as his fiduciary.  The Board notes, however, that 
it is the veteran, and not his wife, who is prosecuting the 
instant appeal.  The Board observes, for example, that while 
the RO has sent all correspondence concerning the veteran's 
appeal to him through his wife, the veteran's wife has never 
herself submitted any argument or evidence on the veteran's 
behalf, or indeed corresponded with VA on any matter at all 
since 1995.  Additionally, it was the veteran, through his 
former representative, who filed his Notice of Disagreement 
with the November 1998 rating decision from which the current 
appeal originates, and it was he who filed the substantive 
appeal perfecting his appeal with respect to that rating 
decision.  

The veteran's right to prosecute his own appeal, if able, 
without the assistance and/or consent of a fiduciary is 
recognized by regulation.  See 38 C.F.R. § 20.301(c) (2001) 
[notwithstanding the fact that a fiduciary may have been 
appointed for a claimant, an appeal filed by a claimant will 
be accepted].  Accordingly, the Board concludes that the 
veteran, and not his wife, is the proper appellant in this 
case.

Representation

In August 2001, prior to certification of the instant appeal 
to the Board, the veteran's former representative, an 
attorney, informed VA that she had been unable to contact him 
since September 2000, and would therefore no longer represent 
the veteran.  Her correspondence indicates that a copy of her 
letter was being sent to the veteran.  See 38 C.F.R. 
§ 20.608(a) (2001) [a representative may withdraw services as 
representative in an appeal at any time prior to 
certification of the appeal to the Board by the RO.  The 
representative must give written notice of such withdrawal to 
the appellant and to the RO.  The withdrawal is effective 
when notice of the withdrawal is received by the RO].  In 
October 2001, the veteran was informed that his appeal was 
being certified to the Board for disposition, and that he had 
the lesser of 90 days or the date the Board issued a decision 
on his case in which to appoint a new representative; he has 
not responded to the October 2001 correspondence.  The Board 
will therefore proceed with the instant appeal.

The Board observes in passing that if he desires to do so the 
veteran is free to seek another representative when his case 
is returned to the RO.


De novo consideration of the issue of entitlement to service 
connection for a psychiatric disability

Service connection for a psychiatric disability, to include 
on a secondary basis, was denied in a January 1995 VA rating 
decision.  The record reflects that the veteran did not 
appeal the January 1995 rating decision.  The January 1995 
decision is therefore final.  See 38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 20.1103 (2001). 

In the November 1998 decision which forms the basis for this 
appeal, the RO determined that new and material evidence had 
not been presented to reopen a claim for service connection 
for psychiatric disability.  After submission of additional 
evidence and argument by and on behalf of the veteran, the 
RO, in a July 2001 Supplemental Statement of the Case, 
addressed the veteran's claim on a de novo basis.

It is now well-settled law that the submission of new and 
material evidence by claimant to reopen a previously denied 
claim is a jurisdictional prerequisite to the reexamination 
of the appellant's claim by the RO and the Board.  The Board 
is obligated by law to conduct a de novo review as to this 
matter.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed.Cir. 
1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  In this 
case, because new and material evidence has been added to the 
record, and because the RO addressed the claim in July 2001 
without regard to finality of the July 1995 rating decision, 
the Board believes that the veteran's claim for service 
connection for a psychiatric disability is properly addressed 
without regard for the finality of the January 1995 rating 
decision.  

TDIU claim

A March 1999 rating decision denied the veteran's claim of 
entitlement to a total rating based on unemployability due to 
service-connected disabilities (TDIU).  In November 1999, the 
veteran, through his former representative, expressed 
disagreement with that decision.  He was provided a 
Supplemental Statement of the Case in July 2001 which 
addressed that issue.  Thereafter, no further communication 
with respect to the issue of entitlement to a total rating 
based on unemployability due to service-connected 
disabilities was received from either the veteran or his 
former representative.  

In the absence of the filing of a substantive appeal as to 
the issue of entitlement to TDIU, the Board lacks 
jurisdiction to address that.  See 38 U.S.C.A. § 7105(a) 
(West 1991); 38 C.F.R. § 20.200 (2001) [appeal consists of a 
timely filed NOD in writing and, after a Statement of the 
Case has been furnished, a timely filed Substantive Appeal].  
Accordingly, the TDIU issue will be discussed no further 
herein.  


FINDINGS OF FACT

1.  The residuals of the veteran's service-connected left 
femur fracture consist of reported pain and a virtually 
normal left knee motion, with no other knee or hip 
disability; the veteran's left femur fracture is united and 
well healed, without false joint, loose motion, or indicated 
use of a brace.

2.  The veteran has a scar located on the lateral aspect of 
his left thigh and a scar located on the medial aspect of his 
left thigh; the scars are nontender, without evidence of poor 
nourishment, ulceration, or significant functional 
limitation.
 
3. The veteran's service-connected low back disability is 
manifested by X-ray evidence of arthritis with some 
limitation of motion.  The veteran was able to touch his toes 
on VA examination in September 2000.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for the veteran's service-connected residuals of a 
left femur fracture have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5255 
(2001).

2.  A separate noncompensable disability rating is assigned 
for scars on the veteran's left thigh.  38 C.F.R. § 4.118, 
Diagnostic Code 7805 (2001); Esteban v. Brown, 6 Vet. App. 
259 (1994).

3.  The criteria for a disability rating in excess of 10 
percent for the veteran's service-connected low back 
disability have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5295 (2001).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to disability ratings in 
excess of the currently assigned 10 percent for his service-
connected residuals of a left femur fracture and 10 percent 
for his service-connected low back disability.  [The issues 
of entitlement to service connection for a psychiatric 
disability and entitlement to an increased rating for opiate 
dependence are addressed in the remand at the end of this 
action.]

In the interest of clarity, the Board will first address the 
initial matter of whether VA's statutory duty to assist the 
veteran in the development of these claims has been 
fulfilled.  The Board will then separately discuss the 
issues. 

Initial matter - duty to notify/assist

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The VCAA law redefines the 
obligations of VA with respect to its duty to assist veterans 
in the development of their claims.  The new law also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  On August 29, 2001, VA promulgated final 
regulations to implement the provisions of the VCAA.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)].  Except for 
revisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable here, the final regulations are effective November 
9, 2000, and "merely implement the VCAA and do not provide 
any rights other than those provided by the VCAA."  See 66 
Fed. Reg. at 45,629 (2001). 

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  In this 
case, the veteran's claims are not final and remain pending.  
The provisions of the VCAA and the implementing regulations 
are accordingly applicable.  See Holliday v. Principi, 14 
Vet. App. 280 (2001) [the Board must make a determination as 
to the applicability of the various provisions of the VCAA to 
a particular claim].

The Board concludes, for reasons explained immediately below, 
that VA's duties under the VCAA and the new regulations have 
been fulfilled as to the issues of entitlement to increased 
disability ratings for the service-connected left femur 
fracture and low back disability.  

The VCAA requires VA to notify the claimant and the 
claimant's representative of any information, and any medical 
or lay evidence not previously provided to the Secretary, 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  

In this regard, the record reflects that in response to his 
Notice of Disagreement with the November 1998 rating decision 
from which the instant appeal originates, the veteran was 
provided with a Statement of the Case in December 1998.  The 
Statement of the Case notified the veteran of the issues 
addressed, the evidence considered, the adjudicative actions 
taken, the decisions reached, the pertinent law and 
regulations, and the reasons and bases for the decisions.  In 
addition, a Supplemental Statement of the Case was provided 
to the veteran in July 2001 which provided further 
information concerning the development of his claims.

Based on a review of the procedural record in this case, it 
is the conclusion of the Board that VA has no outstanding or 
unmet duty to inform the veteran that any additional 
information or evidence is needed.  The Board concludes that 
the Statement of the Case and Supplemental Statement of the 
Case informed the veteran of the information and evidence 
needed to substantiate his claims. 

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran were obtained by VA or 
provided by the veteran.  The veteran has not alleged the 
presence of any additional relevant medical records which 
have not been obtained, or requested that VA obtain any 
records for him.  Moreover, the record reflects that the 
veteran has been provided with several VA examinations of his 
left femur and low back disabilities.  The record is replete 
with descriptions of the veteran's disabilities. 

In light of the above, the Board concludes that VA has no 
outstanding or unmet duty to inform the veteran that any 
additional information or evidence is needed, and that VA's 
duty to assist the veteran in the prosecution of his claims 
has been fulfilled.  The Board also notes that the veteran 
has been accorded ample opportunity to present evidence and 
argument in support of his claims, and has in fact done so.

Under the circumstances presented in this case, a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) [strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran)].  Further expenditure of 
VA's resources is therefore not warranted.

Pertinent law and regulations

Disability ratings - in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2001).  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321(a), 4.1 
(2001).  Separate diagnostic codes identify the various 
disabilities.  Specific schedular criteria pertaining to the 
two issues currently under consideration by the Board will be 
discussed below where applicable.  

When an unlisted condition is encountered it will be 
permissible to rate it under a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  38 C.F.R. § 4.20 (2001).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating. Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (2001). 
 
It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2001). 

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  
See 38 C.F.R. §§ 4.14, 4.25(b) (2001).  The critical inquiry 
in making such a determination is whether any of the 
symptomatology is duplicative of or overlapping; the veteran 
is entitled to a combined rating where the symptomatology is 
distinct and separate.  See Esteban v. Brown, 6 Vet. App. 
259, 262 (1994). 

Rating musculoskeletal disabilities - DeLuca considerations

The United States Court of Appeals for Veterans Claims (the 
Court) has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2001) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2001).  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.40 (2001) state that the 
disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  According to this regulation, it is essential 
that the examination on which ratings are based adequately 
portrays the anatomical damage, and the functional loss, with 
respect to these elements.  In addition, the regulations 
state that the functional loss may be due to pain, supported 
by adequate pathology and evidenced by the visible behavior 
of the veteran undertaking the motion.  Weakness is as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled. 

The provisions of 38 C.F.R. § 4.45 (2001) state that when 
evaluating the joints, inquiry will be directed as to whether 
there is less movement than normal, more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2001).


Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2001).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2001); 
38 C.F.R. §§ 3.102, 4.3 (2001).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

1.  Entitlement to an increased disability rating for 
residuals of a left femur fracture, currently evaluated as 10 
percent disabling.

The veteran is seeking an increased disability rating for his 
service-connected residuals of a left femur fracture, which 
are currently evaluated as 10 percent disabling under 38 
C.F.R. § 4.71a, Diagnostic Codes 5015 and 5255 (2001).  He 
essentially contends that the disability is more severe than 
is contemplated by his currently assigned rating.

Specific schedular criteria

Under 38 C.F.R. § 4.71a, Diagnostic Code 5015 (2001) [Note], 
benign new growths of bones are rated on limitation of motion 
of affected parts as degenerative arthritis.   

The provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5003, 
degenerative arthritis, read as follows: 

Degenerative arthritis established by X-
ray findings will be rated on the basis 
of limitation of motion under the 
appropriate diagnostic codes for the 
specific joint or joints involved.  
Where, however, the limitation of motion 
of the specific joint or joints involved 
is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent 
is for application for each such major 
joint or group of minor joints affected 
by limitation of motion, to be combined, 
not added under diagnostic code 5003.  
Limitation of motion must be objectively 
confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of 
painful motion.  In the absence of 
limitation of motion, rate as below: 

20%  With X-ray evidence of 
involvement of 2 or more major 
joints or 2 or more minor joint 
groups, with occasional 
incapacitating exacerbations

10%  With X-ray evidence of 
involvement of 2 or more major 
joints or 2 or more minor joint 
groups 

Note (1):  The 20 pct and 10 pct 
ratings based on X-ray findings, 
above, will not be combined with 
ratings based on limitation of 
motion.  

Note (2):  The 20 pct and 10 pct 
ratings based on X-ray findings, 
above, will not be utilized in 
rating conditions listed under 
diagnostic codes 5013 - 5024, 
inclusive.


The provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5255, 
impairment of the femur, read as follows: 

80% Fracture of shaft or anatomical neck 
of femur with nonunion, with loose motion 
(spiral or oblique fracture). 

60% Fracture of surgical neck of femur, 
with false joint; or fracture of shaft or 
anatomical neck of femur with nonunion, 
without loose motion, weightbearing 
preserved with aid of brace.

30% Malunion of the femur, with marked 
knee or hip disability.

20% Malunion of the femur, with moderate 
knee or hip disability.

10% Malunion of the femur, with slight 
knee or hip disability.

The provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2001), impairment of knee, read as follows: 

30% Severe recurrent subluxation or 
lateral instability.

20% Moderate recurrent subluxation or 
lateral instability

10% Slight recurrent subluxation or 
lateral instability.


The provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5260 
(2001), limitation of flexion of the leg, read as follows: 

30% Flexion limited to 15 degrees

20% Flexion limited to 30 degrees

10% Flexion limited to 45 degrees

0% Flexion limited to 60 degrees

The provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5261 
(2001), limitation of extension of the leg, read as follows: 

50% Extension limited to 45 degrees

40% Extension limited to 30 degrees

30% Extension limited to 20 degrees

20% Extension limited to 15 degrees

10% Extension limited to 10 degrees

0% Extension limited to 5 degrees

See also 38 C.F.R. § 4.71, Plate II (2001) which reflects 
that normal flexion and extension of a knee is from 0 to 140 
degrees. 

Factual background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. 4.1 
(2001); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).

As noted in the Introduction, the veteran served on active 
duty from November 1979 to March 1980.  Service medical 
records document treatment for left knee complaints.

VA treatment records show that the veteran underwent an 
excisional biopsy of a possible osteoid osteoma of his left 
femur in September 1980; the operation was performed after a 
mass was discovered on the medial aspect of the distal 1/3 of 
his left femur.  "An osteoma is a benign, slow-growing mass 
of mature, predominantly lamellar (thinly layered), bone.  
Stedman's Medical Dictionary 1269 (26th ed. 1995)" . . . "  
Spurgeon v. Brown, 10 Vet. App. 194, 195 (1997).

In November 1980, the veteran underwent left femur open 
reduction and internal fixation after falling and fracturing 
the distal portion of his left femur through the site of the 
previous biopsy.  The treatment records show that in November 
1982, the internal fixation device placed in the left femur 
in 1980 was removed.

Service connection for postoperative residuals of an osteoid 
osteoma tumor of the left femur was granted in January 1981.  
The disability was assigned a noncompensable schedular 
evaluation.

At a May 1981 VA examination, the veteran was noted to have a 
long surgical scar over the lateral aspect of his thigh, as 
well as a shorter scar over the medial aspect of the thigh.  
The veteran exhibited full range of left knee and hip motion.

In a June 1981 rating decision, the evaluation assigned the 
veteran's left femur disability was increased to 10 percent 
disabling.  In a February 1982 rating decision, the 
evaluation for the disability was increased to 30 percent; 
the RO rated the left femur disability under the provisions 
of 38 C.F.R. § 4.71a, Diagnostic Codes 5015 and 5255 (1981).  
The February 1982 rating decision also granted service 
connection for the iliac crest bone graft donor site involved 
in the veteran's 1980 surgery.

On VA examination in May 1982, left knee motion was 
considered normal, but the veteran exhibited a spotty loss of 
sensation in the region of his lateral thigh scar; the 
examiner concluded that the impaired sensation resulted from 
some interference with the cutaneous sensory nerves at the 
time of the veteran's surgery in 1980.
 
In a June 1982 rating decision, the evaluation assigned the 
veteran's left femur disability was decreased from 30 to 10 
percent disabling.

On VA examination in June 1986, the veteran exhibited some 
slight deformity of the distal 1/3 of his left femur.  Left 
knee function was unimpaired and no significant hip 
abnormalities were present.  X-ray studies of the left femur 
showed that the fracture had healed by bony union and 
overgrowth at scattered sites in the lower half; the distal 
structures suggested a degree of osteopenia, but overall 
alignment of the femur was good.  

The veteran was also evaluated in September 1986 for 
complaints of left thigh numbness.  Neurological examination 
was negative except for the presence of loss of cutaneous 
sensation in the regions of the surgical scars; no quadricep 
atrophy or weakness was evident and the examiner concluded 
that the left thigh anesthesia was consistent with the 
surgical involvement of the superficial branches of the 
femoral nerve.

On file are records from the Social Security Administration 
(SSA), which in substance show that the veteran is considered 
disabled by that agency on account of psychiatric problems.  
A Residual Physical Functional Capacity Assessment showed 
that the veteran had only minimal physical limitations.

On VA examination in July 1994, the veteran complained of 
pain affecting both left thigh surgical scars.  Physical 
examination disclosed that both scars were white, without any 
keloid formation.  Each scar had an associated amount of 
depression, but without any adherence to the underlying 
tissues.  There was no ulceration associated with either 
scar.  The examiner noted that each scar was associated with 
a certain amount of numbness, but that there was very little 
limitation of left lower extremity function.  Only the 
veteran's service-connected left hip scar was demonstrably 
painful.  Examination of the left knee revealed full range of 
motion, without any instability or other abnormality.  There 
was some left thigh atrophy.  
X-ray studies of the left femur showed the presence of 
deformity involving the distal 2/3 of the left femur shaft 
compatible with old healed fracture.

VA treatment records of the veteran in 1996 record complaints 
of left leg pain.  The records also show that the veteran 
reported pain in other joints as well, and that he carries a 
diagnosis of chronic pain syndrome.  Physical examination in 
April 1996, conducted in association with an electromyography 
(EMG) study ordered to address his complaints of intermittent 
lower extremity numbness, disclosed the absence of any 
significant muscle atrophy in the left lower extremity.  
Sensory examination at that time was intact to light touch 
and pinprick, and manual muscle testing was 5/5 in the left 
lower extremity.  Deep tendon reflexes were 1+, bilaterally.  
Diagnostic testing revealed normal bilateral sural sensory 
responses; testing of the left peroneal motor nerve was not 
accomplished on account of discomfort experienced by the 
veteran.

Physical evaluation on VA examination in June 1996 disclosed 
that the veteran's left thigh surgical scars were nontender 
and nondisfiguring, without any keloid formation.

In an October 1999 statement, the veteran's VA treating 
psychiatrist concluded that the combination of the veteran's 
physical impairments, depression and opiate dependence 
rendered him unemployable.

The veteran was afforded a VA examination in September 2000.  
The examiner noted that during the interview portion of the 
evaluation, the veteran moved normally from foot to foot.  
The veteran exhibited a normal gait and was able to walk on 
his heels and toes and squat and rise normally on his left 
leg.  Range of left knee motion testing disclosed flexion to 
135 degrees and extension to 0 degrees.  The examiner noted 
that the muscles of pelvic stability were working normally.  
The veteran's deep tendon reflexes were 2+ and symmetric at 
the knees and ankles.  X-ray studies of the left femur showed 
an old healed fracture of the distal half of the left femur, 
unchanged from July 1994.
Analysis

Assignment of diagnostic code

As described in greater detail above, the veteran had an 
osteoid osteoma removed from his femur, and he fractured his 
femur at the site of the tumor removal in the same year.  
While the record is negative for any recurrence of an osteoid 
osteoma, X-ray studies of the left leg continue to document 
the presence of a healed left femur fracture, and note a 
measure of deformity associated with the fracture site.  

The RO has rated the veteran's service-connected disability 
by analogy to Diagnostic Codes 5015 [benign new growths of 
bones] and 5255 [impairment of femur].  See 38 C.F.R. § 4.20 
(2001).

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a Diagnostic Code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Diagnostic Code 5015 requires that benign new bone growths be 
rated based on limitation of motion of affected parts as 
degenerative arthritis under Diagnostic Code 5003.  See also 
Diagnostic Code 5260 and 5261 concerning limitation of motion 
of the leg.  Diagnostic Code 5255 is based on impairment of 
the femur, with findings such as knee or hip disability, or 
fracture of the femur with false joint or nonunion of the 
femur.  

Clinically, the only symptoms associated with the veteran's 
left femur disability appear to be complaints of pain.  X-ray 
studies of the veteran's left femur show deformity which 
arguably represents at least a minor degree of femur 
malunion.
The Board thus finds, based on the diagnosis, medical history 
and current findings, that that the veteran's left femur 
disability is more appropriately evaluated under 38 C.F.R. § 
4.71a, Diagnostic Code 5255 (2001) [impairment of femur].  
Use of Diagnostic Codes 5015, 5003, 5260 and 5261 is less 
appropriate because such would not avail the veteran in light 
of clinical evidence demonstrating normal or virtually normal 
range of motion of the lower extremity.    

The Board acknowledges that the veteran has reported 
experiencing numbness in his left lower extremity.  The 
record reflects, however, that the reported left lower 
extremity numbness is limited to cutaneous involvement and 
has been consistently attributed to the scars on his thigh.  
The Board notes that the veteran underwent diagnostic studies 
in April 1996, at which time sural sensory responses were 
normal.  In addition, the veteran's deep tendon reflexes were 
normal on VA examination in September 2000, and there is no 
evidence demonstrative of left lower extremity weakness.  
Because there is no basis in the record to suggest the 
presence of any distinct, identifiable neurological 
impairment associated with the veteran's left femur 
disability, the Board finds that the provisions of 38 C.F.R. 
§ 4.124a, Diagnostic Codes 8520 to 8530 (2001), pertaining to 
diseases of the peripheral nerves of the lower extremities, 
are not for application.  The Board observes in passing that 
the veteran's left thigh scars will be the subject of further 
discussion below. 

Schedular rating

As noted above, under Diagnostic Code 5255, a 10 percent 
evaluation is warranted for malunion of the femur with slight 
knee or hip disability, a 20 percent evaluation is warranted 
for malunion of the femur with moderate knee or hip 
disability, and a 30 percent evaluation is appropriate for 
malunion with marked knee or hip disability.  Higher 
evaluations of 60 percent or 80 percent are not warranted 
unless the surgical neck of the femur is fractured with false 
joint, or unless there is nonunion of the shaft or anatomical 
neck of the femur with certain other findings.

Words such as "slight", "moderate" and "marked" are not 
defined in the VA Schedule for Rating Disabilities.  "Slight" 
is defined as  "small in amount or extent; not great or 
intense".  Webster's New World Dictionary, Third College 
Edition (1988), 1262.  "Moderate" is defined as "of average 
or medium quality, amount, scope, range, etc." Id. at 871. 
"Marked" is defined as "noticeable; obvious; appreciable; 
distinct; conspicuous." Id. at 828.  In any event, rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  See 38 U.S.C.A. § 7104(a) (West 1991); 
38 CF.R. § 4.6 (2001).  

The evidence shows that the veteran reports pain associated 
with his left femur disability, but that he evidences 
virtually full range of motion of the left knee with no other 
left knee impairment and no associated hip disability.  On VA 
examination in September 2000, the veteran exhibited full 
left knee extension and flexion to 135 degrees.  [Normal knee 
flexion is to 140 degrees.  See 38 C.F.R. § 4.71, Plate II 
(2001).]  In addition, the September 2000 examiner noted that 
the veteran actively moved around the room on evaluation, 
with no difficulty in moving from foot to foot, that he had a 
normal gait, and that the veteran was able to walk on his 
left heel and toes and squat and rise without any apparent 
problem.  The examiner also noted that the veteran's left hip 
was functioning properly, and the medical evidence on file 
does not otherwise suggest that the veteran has a hip 
disability which has been associated with the left femur 
fracture.  The Board notes in passing that the veteran is 
currently in receipt of a separate compensable evaluation for 
a tender left hip scar, which is not currently at issue.

Numerous X-ray studies of the veteran's left lower extremity 
show that while there is some deformity of the femur, the old 
fracture of the femur has been healed for a number of years.  
None of the X-ray studies suggest that there is any nonunion 
of the fracture, nor does the medical evidence on file 
suggest the presence of false joint associated with the left 
femur fracture.  Moreover, no impairment of lower extremity 
muscle strength has been noted, and the record is negative 
for any suggestion that the veteran requires a brace for his 
left leg.

In short, the evidence of record shows that the residuals of 
the veteran's left femur fracture are manifested by 
complaints of pain and by objective evidence of some femur 
deformity and slightly diminished range of left knee motion, 
with no other knee or hip impairment.  In the Board's 
opinion, these findings are consistent with malunion of the 
femur with slight knee disability, warranting a 10 percent 
evaluation.  The clinical findings, consisting of virtually 
full range of left knee motion and no other associated left 
knee or hip pathology, is consistent with a disability which 
is "small in amount or extent; not great or intense".  The 
veteran has not pointed to any objectively identified 
pathology which would be consistent with the assignment of a 
higher disability rating.  

The Board concludes that the criteria for an evaluation 
higher than 10 percent for impairment of the femur under DC 
5255 have not been met.

DeLuca considerations

The Board has considered whether an increased disability 
rating is warranted for the residuals of the veteran's left 
femur fracture under 38 C.F.R. §§ 4.40, 4.45 and 4.59 (2001) 
pursuant to the Court's holding in DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  The Board finds, however, that the 
medical and other evidence of record does not support an 
increased evaluation for the disability under those 
regulations.  

As discussed above, the only joint arguably affected by the 
veteran's left femur disability is his left knee.  The 
September 2000 examiner noted the veteran's left hip was 
functioning properly, and the medical evidence on file does 
not otherwise suggest that the veteran has a hip disability 
which has been associated with the left femur fracture. 

During the September 2000 VA examination, the veteran was 
able to fully extend the knee, and to flex the knee to all 
but the last 5 degrees of motion.  While the veteran has 
reported experiencing left leg pain on a number of occasions, 
there has been no showing of functional loss attributed 
thereto.  The September 2000 examiner noted that the veteran 
moved from foot to foot without any apparent difficulty, was 
able to heel and toe walk and to squat and rise on the left 
leg, without any difficulty.  His gait was described as 
normal.  This recent evaluation is consistent with other 
evidence of record, including the report of the July 1994 
examiner, who indicated that the veteran exhibited very 
little limitation of left leg function.  
 
In sum, after carefully evaluating the evidence, and noting 
the absence of any objective clinical evidence of significant 
functional loss, weakness, incoordination and limitation of 
motion of the veteran's left leg due to pain, the Board finds 
that the preponderance of the evidence is against an 
increased evaluation for left femur disability based on the 
provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59 (2001).

Esteban considerations

Except as otherwise provided in the Rating Schedule, all 
disabilities, including those arising from a single entity, 
are to be rated separately.  See 38 C.F.R. § 4.25 (2001).  
One exception to this general rule, however, is the anti-
pyramiding provision of 38 C.F.R. § 4.14 (2001), which states 
that evaluation of the same disability under various 
diagnoses is to be avoided.  See also Fanning v. Brown, 
4 Vet. App. 225 (1993).  The critical inquiry in making such 
a determination is whether any of the symptomatology is 
duplicative or overlapping.  See Esteban v. Brown, 6 Vet. 
App. 259 (1994).

The medical evidence of record clearly establishes that the 
veteran has, as the result of surgeries associated with his 
left femur disability, scars on his left thigh.  These scars 
have been identified by examining physicians on a number of 
occasions and as discussed above have been cited as the 
source of localized loss of sensation. 
It is clear that the surgical scars constitute a disability 
which is separate and distinct from the underlying left femur 
disability.  The Board finds that a separate disability   
evaluation is warranted for this scarring.

With respect to the disability rating to be assigned, VA 
examiners have consistently noted that the scars are 
nontender.  Accordingly, a compensable evaluation under the 
provisions of 38 C.F.R. § 4.118, Diagnostic Code 7804 (2001) 
[superficial scars which are tender and painful on objective 
demonstration] is not warranted.  Moreover, the veteran has 
neither claimed, nor is there medical evidence showing, that 
the scars are poorly nourished or ulcerated.  Accordingly, a 
compensable evaluation under the provisions of 38 C.F.R. 
§ 4.118, DC 7803 (2001) is not warranted.

VA examiners in May 1982, September 1986 and July 1994 noted 
that the veteran's scars are anesthetic as the result of some 
cutaneous impairment of the femoral nerve.  The July 1994 
examiner nevertheless concluded that there was very little 
limitation of left leg function involved.  The Board 
accordingly concludes that the veteran's service-connected 
left thigh scars are not productive of any significant 
limitation of function, and that therefore a compensable 
evaluation under the provisions of 38 C.F.R. § 4.118, DC 7805 
(2001) is not warranted.

The Board observes that the assignment of separate 
noncompensable evaluations under Diagnostic Code 7805 for the 
surgical scars located on the left thigh are not duplicative 
or overlapping of any of the symptomatology for which the 10 
percent evaluation is assigned under Diagnostic Code 5255.  A 
comparison of the two referenced diagnostic codes clearly 
shows that each relies on separate criteria for determining 
the level of disability assignable under each code.  Thus, a 
separate noncompensable rating under Diagnostic Code 7805 is 
not prohibited by 38 C.F.R. § 4.14.  See also Esteban, supra.

Extraschedular evaluation

In the November 1998 rating decision from which the instant 
appeal originates and in the December 1998 Statement of the 
Case, the RO considered the matter of an extraschedular 
rating under 38 C.F.R. § 3.321(b) (1998).  That matter must 
be addressed in this decision.  Although the Board has no 
authority to grant an extraschedular rating in the first 
instance, it may consider whether the RO's determination with 
respect to that issue was proper.  See VAOPGCPREC 6-96 
(August 16, 1996); Floyd v. Brown, 9 Vet. App. 88, 95 (1996) 
[the Board may consider whether referral to "appropriate 
first-line officials" for extra-schedular rating is 
required]; see also Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996) [the Board may affirm a RO conclusion that a claim 
does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)].

The RO found that referral for extra-schedular consideration 
was not warranted in this case. The Board agrees.

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  38 C.F.R. § 3.321(b)(1) 
(2001) provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

"An exceptional case includes such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards."  Fanning v. Brown, 4 Vet. 
App. 225, 229 (1993).

The veteran has not required any recent hospitalization for 
his left femur disability.  Moreover, there is no indication 
that the veteran's left femur disability has markedly 
interfered with employment.  While the record reflects that 
the veteran has been unemployed for a number of years, and 
that he is receiving disability benefits from the Social 
Security Administration, as noted above he is considered 
disabled by SSA on account of a multitude of mental disorders 
and not because of his left femur disability.  Moreover, 
while the veteran's VA treating psychiatrist in October 1999 
concluded that the veteran was unemployable in part because 
of physical disabilities, he notably did not identify the 
particular physical impairment involved, and in any event, 
did not implicate the veteran's left femur disability.  

As discussed above, the veteran's left femur disability 
involves only slight restriction of left knee motion and some 
deformity.  There is no medical or other evidence which 
indicates or suggests that the well-healed left femur 
fracture is clinically unusual or out of the ordinary in any 
way, and the veteran has pointed to no such disability.  

The currently assigned 10 percent evaluation for the 
veteran's left femur disability contemplates the symptoms 
demonstrated in his medical records.  There is no evidence, 
clinically or otherwise, which demonstrates or even suggests 
anything exceptional or unusual about the veteran's service-
connected disability which is not contemplated in the 
criteria in VA's Schedule for Rating Disabilities.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].

In short, the Board does not believe that the veteran 
presents an exceptional or unusual disability picture.  In 
essence, the Board finds that the evidence does not show that 
the residuals of the veteran's left femur fracture cause 
marked interference with employment, results in frequent 
periods of hospitalization or is so exceptional, clinically 
or otherwise, as to render impractical the application of the 
regular schedular standards.  Accordingly, the Board 
determines that referral for consideration of an 
extraschedular rating for the veteran's left femur disability 
pursuant to 38 C.F.R. 3.321(b)(1) (2001) is not warranted.

Conclusion

In summary, after consideration of the entire record, and for 
the reasons and bases expressed above, the Board concludes 
that the disability rating of 10 percent is properly assigned 
for the service-connected residuals of a left femur fracture 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5255 (2001).  The benefit sought on appeal is accordingly 
denied.  A separate noncompensable disability ratting is 
assigned under 38 C.F.R. § 4.118, Diagnostic Code 7805 (2001) 
for the left thigh scars.

2.  Entitlement to an increased disability rating for low 
back disability, currently evaluated as 10 percent disabling.

The veteran is currently in receipt of a 10 percent 
evaluation for a service-connected low back disability, which 
is currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 
5295 (2001), [lumbosacral strain].  


Specific schedular criteria 

The provisions of Diagnostic Code 5295 (2001) read as 
follows:

40% Severe; with listing of whole spine 
to opposite side, positive Goldthwait's 
sign, marked limitation of forward 
bending in standing position, loss of 
lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of 
joint space, or some of the above with 
abnormal mobility on forced motion.

20% With muscle spasm on extreme forward 
bending, loss of lateral spine motion, 
unilateral, in standing position

10% With characteristic pain on motion

0% With slight subjective symptoms only

The provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2001), limitation of lumbar motion, read as follows:

40% Severe

20% Moderate

10% Slight



Factual background

Service connection for mechanical low back pain as secondary 
to service-connected residuals of the  left femur fracture 
was granted in January 1995; the disability was evaluated as 
10 percent disabling under Diagnostic Code 5295.

VA treatment records in 1996 show that the veteran was noted 
on one occasion to exhibit low back tenderness to palpation, 
with palpable muscle spasm; his deep tendon reflexes were 
considered normal by his treating physicians.  Magnetic 
Resonance Imaging (MRI) of the lumbar spine in April 1996 
showed normal alignment, although minimal diffuse disc bulge 
at L3-L4 was noted; the disc bulge was resulting in minimal 
flattening of the ventral thecal sac without significant 
canal or foraminal impingement.  A perineural cyst adjacent 
to the right S2 sleeve was also noted on the MRI study.  The 
impression given on the study was minimal spondylosis of the 
lumbar spine and perineural cyst adjacent to the right S2 
nerve root.  

VA treatment records further show that in response to 
complaints of radiating back pain and numbness, the veteran 
underwent an electromyography study in April 1996.  At that 
time, physical examination was negative for any significant 
muscle atrophy or fasciculations in the lower extremities.  
Sensory examination was intact to light touch and pinprick, 
and manual muscle testing was 5/5 in both lower extremities.  
The veteran's deep tendon reflexes were 1+, bilaterally.  
Diagnostic testing revealed normal bilateral sural sensory 
responses; testing of the left peroneal motor nerve could not 
be accomplished secondary to discomfort.  

On VA examination in June 1996, no postural abnormalities or 
fixed deformity were evident in the veteran.  Tenderness of 
the low back was noted, and the veteran was able to forward 
flex to 95 degrees with pain; backward extend to 35 degrees 
with pain; laterally flex to 40 degrees bilaterally, with 
pain; and rotate to 35 degrees, bilaterally, with pain.  The 
veteran's reflexes were considered normal.
X-ray studies in June 1996 showed the presence of an increase 
in the lordotic curvature of the lumbar spine, but were 
otherwise negative for any abnormalities.

The veteran was afforded a VA examination in February 1998.  
He was described as a poor historian, reporting that he had 
seven herniated discs.  The examiner was able to review the 
veteran's claims file.  The veteran's complaints included 
constant back pain, although he denied any flare ups.  Range 
of lumbar spine motion testing disclosed forward flexion to 
100 degrees, backward extension to 18 degrees, left lateral 
flexion to 25 degrees, right lateral flexion to 20 degrees, 
and rotation to 45 degrees, bilaterally; the veteran's spine 
did not appear to be painful with any arc of motion, and 
there was no evidence of any spasm, weakness or tenderness, 
or of any postural abnormalities or deformities.  The 
musculature of the veteran's back appeared well developed.  
No neurological abnormalities were identified.  X-ray studies 
showed some degenerative changes in the lumbar spine, with an 
increase in the lordotic curvature; no herniated nucleus 
pulposus was evident.  The veteran was diagnosed with 
herniated nucleus pulposus by history, with chronic back 
strain and degenerative changes in the lumbar spine with 
resulting pain and decreased range of motion.
 
The veteran was afforded a VA general medical examination in 
September 2000.  Physical examination disclosed that the 
veteran had an upright posture and a normal gait.  
Examination of the low back showed that the veteran was able 
to rotate to 60 degrees bilaterally.  Straight leg raise 
testing was negative.  The veteran was able to walk on his 
heels and toes and to touch his toes.  He was able to squat 
and rise normally.  Deep tendon reflexes were 2+ and 
symmetric.  X-ray studies of the lumbosacral spine showed 
minimal spur formation at L1, L2 and L3, as well as a defect 
at the right pars interarticularis of L5 and narrowing of the 
L4-L5 and L5-S1 disc spaces.  The examiner diagnosed 
degenerative disease of the lumbar spine, unchanged since 
February 1998.

Analysis

Assignment of diagnostic code

The RO has rated the veteran's service-connected low back 
disability under Diagnostic Code 5295 [lumbosacral strain].  
As noted previously, the assignment of a particular 
Diagnostic Code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  The Board will consider whether another rating code 
is "more appropriate" than the one used by the RO.

The Board first observes that although an MRI study in April 
1996 revealed minimal disc bulging, the veteran has 
specifically been found in February 1998 (and by inference 
again in September 2000) not to have herniated discs, and he 
has not been diagnosed at any point with intervertebral disc 
syndrome of the lumbar spine.  Moreover, VA examiners have 
consistently noted the presence of normal reflexes in the 
veteran, and there is otherwise no evidence on file 
demonstrating neurological impairment of the lower 
extremities.  Thus, Diagnostic Code 5293, intervertebral disc 
syndrome, is not for application in this case.  

The veteran reported to his February 1998 examiner that he 
had multiple herniated discs.  The Board notes that the 
veteran, who as indicated in the Introduction has been 
declared to be mentally incompetent for VA purposes, has 
repeatedly been described by examining physicians as a poor 
historian.  Moreover, as a layperson, he is not qualified to 
render medical opinions regarding medical diagnosis, and his 
opinion is entitled to no weight.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).

With respect to the appropriateness of the currently assigned 
Diagnostic Code 5295 [lumbosacral strain], although the 
veteran exhibited muscle spasm, which is a symptom referred 
to in Diagnostic Code 5295, on one occasion in 1996, physical 
examination since 1996 has not demonstrated the recurrence of 
muscle spasm.  On the other hand, there is multiple X-ray 
evidence of low back arthritis and the February 1998 examiner 
diagnosed the veteran with degenerative changes in the lumbar 
spine with resulting pain and decreased range of motion.  
Based on all of the medical evidence, in particular the 
recent X-ray and examination reports, the veteran's 
predominant disability picture currently now appears to be 
diagnosed low back arthritis.

After having carefully considered the matter, the Board has 
reached the conclusion that, based on the veteran's relevant 
medical history, the current diagnosis and demonstrated 
symptomatology, his low back disability is most appropriately 
rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5003 
[degenerative arthritis] and 5292 [limitation of motion of 
lumbar spine].  As discussed earlier in this decision, 
degenerative arthritis is rated based on limitation of motion 
of the joint affected.
 
Schedular rating

Review of the evidence of record shows that the veteran has 
X-ray evidence of arthritis, and that he has demonstrated 
some limitation of low back motion on examination.  

As noted above, under Diagnostic Code 5292, a 10 percent 
evaluation is warranted for slight limitation of lumbar 
motion, a 20 percent evaluation is warranted for moderate 
limitation of lumbar motion, and a 40 percent evaluation is 
warranted for severe limitation of lumbar motion.  

There is no question that limitation of motion of the 
veteran's lumbar spine has been identified on several 
physical examinations.  In June 1996, the veteran was able to 
forward flex to 95 degrees; backward extend to 35 degrees; 
laterally flex to 40 degrees bilaterally; and rotate to 35 
degrees bilaterally.  The February 1998 examiner noted that 
the veteran was able to forward flex to 100 degrees and 
rotate to 45 degrees, and that he was able to backward extend 
to 18 degrees, left laterally flex only to 25 degrees, and 
right laterally flex to 20 degrees.  However, in September 
2000 was able to rotate to 60 degrees bilaterally.  

It is clear that there is inconsistency in the various range 
of motion studies.  For example, in June 1996, the veteran 
was able to rotate only to 35 degrees bilaterally, yet in 
September 2000 he was able to rotate to 60 degrees 
bilaterally.  Conversely, in June 1996 the veteran was able 
to backward extend only to 35 degrees and in February 1998 
backward extension was only to 18 degrees.  No medical 
explanation has been offered for the seeming improvement in 
rotation in recent years while backward extension became 
worse.  In addition, although lumbar spine motion was 
described as painful in June 1996, the veteran's spine was 
reportedly free of pain in February 1998.  The Board notes in 
passing, however, that certain medical evidence of record, 
including recent psychiatric findings which are reported in 
some detail below, have specifically noted inconsistent 
responses on the part of  the veteran and have left open the 
suggestion of a personality disorder, factitious disorder 
and/or malingering.

Notwithstanding the inconsistent clinical findings, it 
appears that the veteran retains substantial range of low 
back motion, with flexion to 100 degrees and rotation 
recently measured at 60 degrees bilaterally.  Significantly, 
in the opinion of the Board, he was able to touch his toes 
without pain and without difficulty at his September 2000 VA 
examination.  In the opinion of the Board, this feat 
demonstrates that limitation of the veteran's back is slight.  
Accordingly, the Board concludes that the evidence does not 
indicate that the veteran's low back disability approximates 
moderate limitation of lumbar motion.  Based on the objective 
medical evidence of record, the Board concludes that the 
veteran is entitled to a 10 percent evaluation and no more 
for his service connected low back disability under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003 and 5292 (2001).

DeLuca considerations

The Board has considered whether an increased disability 
rating is warranted for the veteran's low back disability 
based on functional loss due to pain, weakness, and flare-
ups, pursuant to the Court's holding in DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  The Board finds, however, that 
the medical and other evidence of record does not support an 
increased evaluation for the low back disability under 
DeLuca.  

While the veteran reports experiencing low back pain, the 
February 1998 examiner specifically indicated that the 
veteran exhibited no evidence of pain on range of motion 
testing, and the September 2000 examiner similarly did not 
identify any evidence of painful motion.  Moreover, there is 
no evidence demonstrating the presence of any functional loss 
in the lower back due to pain, weakness, incoordination or 
the like.  The Board therefore finds that the preponderance 
of the evidence is against an increased evaluation for low 
back disability based on the provisions of 38 C.F.R. §§ 4.40, 
4.45 and 4.59.

Extraschedular evaluation

In the November 1998 rating decision from which the instant 
appeal originates and in the December 1998 Statement of the 
Case, the RO considered the matter of an extraschedular 
rating under 38 C.F.R. § 3.321(b).  This matter must be 
addressed in this decision.  As noted previously, while the 
Board has no authority to grant an extraschedular rating in 
the first instance, it may consider whether the RO's 
determination with respect to that issue was proper.

As noted previously, 38 C.F.R. § 3.321(b)(1) (2001) provides 
that an extraschedular disability rating is warranted upon a 
finding that "the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

The veteran has not required any hospitalization for his low 
back disability, and there is no indication that his low back 
disability has markedly interfered with employment.  As was 
discussed previously, the record shows that the veteran has 
been unemployed for many years and is in receipt of 
disability benefits from the Social Security Administration.  
Notably, however, the SSA continues to consider the veteran 
disabled not based on any physical disorder, but rather based 
on several mental disorders.  Moreover, the veteran's 
treating psychiatrist did not conclude that the veteran's low 
back disability, alone, caused even marked interference with 
employment, but rather made it clear that several of the 
veteran's disabilities, including non service-connected 
mental disorders, contributed to his occupational impairment.  
In essence, none of the medical evidence on file demonstrates 
that the veteran's low back disability itself significantly 
impacts his occupational functioning.

In the Board's opinion, the currently assigned 10 percent 
evaluation for the low back disability contemplates the 
symptoms demonstrated in the veteran's medical records, 
namely X-ray evidence of arthritis with some limitation of 
motion.  There is no evidence, clinically or otherwise, which 
demonstrates or even suggests anything exceptional or unusual 
about the veteran's service-connected disability which is not 
contemplated in the criteria in VA's Schedule for Rating 
Disabilities.

In conclusion, after carefully reviewing the evidence on 
file, the Board does not believe that the veteran presents an 
exceptional or unusual disability picture.  The Board finds 
that the evidence does not show that the low back disability 
causes marked interference with employment, results in 
frequent periods of hospitalization or is so exceptional, 
clinically or otherwise, as to render impractical the 
application of the regular schedular standards.  Accordingly, 
the Board determines that referral for consideration of an 
extraschedular rating for the veteran's low back disability 
pursuant to 38 C.F.R. 3.321(b)(1) (2001) is not warranted.

Conclusion

In summary, after consideration of the entire record, and for 
the reasons and bases expressed above, the Board concludes 
that a disability rating of 10 percent and no more is 
warranted for the service-connected low back disability under 
the provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5003 
and 5292 (2001).


ORDER

Entitlement to a rating in excess of 10 percent for service-
connected residuals of a fracture of the left femur is 
denied.

Entitlement to a separate noncompensable rating for the 
surgical scars located on the left thigh is granted.

Entitlement to a rating in excess of 10 percent for service-
connected low back disability is denied.

REMAND

The veteran contends that he has a psychiatric disability 
that was caused or chronically worsened by his service-
connected physical disabilities and/or opiate dependence.  In 
several statements on file, the veteran has also suggested 
that his claimed psychiatric disability may have originated 
in service.  The veteran also contends that the 
noncompensable disability rating currently assigned his 
opiate dependence does not accurately reflect the severity of 
that disability.

Factual background

On file are records from the Social Security Administration 
which indicate that the veteran is considered disabled by 
that agency based on a primary diagnosis of affective 
disorders, and a secondary diagnosis of personality 
disorders.  Pertinent diagnoses documented in SSA's medical 
records include schizophrenia, schizoaffective disorder of 
depressed type, psychological factors affecting physical 
condition, somatization disorder and dysthymia.  The records 
also document the presence of several types of personality 
disorders. 

VA treatment records since 1980 document the presence of a 
chronic pain syndrome which the veteran believed resulted 
from his service connected physical disabilities and caused 
his psychiatric disability.  Other diagnoses included anxiety 
disorder, depression, and attention deficit disorder, as well 
as a variety of personality disorders.

On VA examination in July 1994, the veteran was diagnosed 
with dysthymia, rule out cyclothymic disorder; substance 
abuse with opiates; history of alcohol abuse in partial 
remission; and personality disorder not otherwise specified.  
A June 1996 VA examiner diagnosed dysthymia, rule out 
cyclothymic disorder.

In a May 1997 statement, a VA physician noted that the 
veteran had a mood disorder secondary to chronic pain and 
that the combination of the veteran's attention-deficit 
hyperactivity disorder and chronic pain disorder was totally 
disabling.

Of record is the report of a May 1998 VA examination, at 
which time the veteran's medical history was noted by the 
examiner to be positive for, inter alia, confusion, 
depression, and attention deficit disorder.  The veteran 
reported that he was undergoing treatment for depression by a 
VA psychiatrist.  Following mental status examination, the 
examiner noted that diagnostic considerations evident from 
the claims file included mood disorder, dysthymia, mixed 
personality disorder and attention deficit disorder.  The 
examiner's final diagnosis, however, was opiate dependence 
secondary to chronic pain, and attention deficit disorder by 
history.  The examiner also diagnosed probable mixed 
personality disorder.  The examiner concluded that the 
veteran experienced chronic pain secondary to his low back, 
left femur and left hip problems, for which he had been 
treated with strong opiates, but that the veteran did not 
have an acquired psychiatric disability secondary to service.  
He noted that the veteran appeared to be holding on to his 
injuries as a basis for his continued difficulties, and he 
indicated that this was due to the veteran's personality or 
character structure rather than to an actual service-induced 
psychiatric problem.

In a November 1998 rating decision, service connection was 
granted for opiate dependence as secondary to prescribed pain 
medications for the veteran's service-connected physical 
disabilities.  The RO rated the opiate dependence as 
noncompensably disabling under 38 C.F.R. § 4.130, Diagnostic 
Code 9326 [dementia due to other neurologic or general 
medical conditions].  The Board notes that where use of drugs 
or addiction thereto results from a service-connected 
disability, it will not be considered of misconduct origin.  
38 C.F.R. §3.301(c)(3) (2001).

In an October 1999 statement, the veteran's VA treating 
psychiatrist concluded that the veteran had a mood disorder 
due to chronic back and leg pain.  He also stated that the 
veteran was opioid dependent due to chronic back and leg 
pain, and that the veteran had attention 
deficit/hyperactivity disorder and probable post traumatic 
stress disorder.  He opined that the veteran's depression was 
caused by his physical impairments, particularly his left leg 
and back problems, and that the veteran's opiate dependence 
aggravated the depression.  The psychiatrist noted that the 
combination of the veteran's physical impairments, depression 
and opiate dependence rendered him unemployable.

On VA psychiatric examination in September 2000, the examiner 
noted that the veteran's claims file was not available for 
review, although some treatment records apparently were 
available, showing diagnoses including impulse control 
disorder, anxiety disorder, mixed personality disorder, 
opiate abuse and chronic pain.  The examiner noted that the 
veteran's description of his mental health activity on 
evaluation was vague and that he was a poor historian, and he 
noted that he was unsure if the veteran was being candid in 
his responses on examination since he tended to be 
inconsistent.

The examiner noted that psychological testing results placed 
the veteran in the asymptomatic or nondepressed range, 
although his overall psychological profile was nevertheless 
consistent with symptomatic depression.  The examiner 
concluded that the veteran was opiate dependent, and had a 
pain disorder associated with both psychological factors and 
a general medical condition.  The examiner also diagnosed 
rule out cognitive disorder and rule out malingering, and 
concluded that in light of the veteran's self-presentation 
and some of the test data, a diagnosis of major depression 
was not supported.  He explained that while the veteran might 
in fact be somewhat depressed, he could not render a 
diagnosis of depression with reasonable certainty given the 
inconsistency of the data on testing.  He recommended a 
neuropsychological assessment to address the presence of any 
formal cognitive disorder of organic etiology.

VA neuropsychological evaluation in October 2000 was negative 
for any evidence of disability.  The examiner noted that the 
veteran was somewhat manipulative on occasion in his 
responses.

In a March 2001 addendum, the September 2000 examiner 
indicated that he had recently reviewed the veteran's claims 
file, which showed the veteran's clinical picture to be 
equivocal and inconsistent.  He noted in particular that the 
veteran appeared to present himself differently to different 
evaluators.  With respect to the October 1999 statement by 
the veteran's treating VA psychiatrist, the September 2000 
examiner explained that because he did not diagnose 
depression at the September 2000 examination, he could not 
support the statement of the veteran's psychiatrist.  He did 
point out, however, that misuse of opioids could potentially 
aggravate an existing depressive disorder.  The examiner 
nevertheless explained that he tended to believe that the 
veteran's clinical presentation was to some extent an 
exaggerated response for the purpose of obtaining external 
rewards, and that the possibility of a factitious disorder 
would also need to be considered.  The examiner indicated 
that he was unable to determine the relative weight those 
problems bore on the veteran's clinical presentation.

Reasons for remand

As is evident from the above recitation of some of the 
evidence of record, the veteran presents an extremely complex 
and confusing medical picture with respect to his claimed 
psychiatric problems.  There are numerous conflicting and 
inconsistent diagnoses, involving personality disorders, 
anxiety disorder, chronic pain syndrome, and opiate 
addiction, among numerous other diagnoses, as well as 
suggestions of organicity and/or malingering.  It is equally 
obvious that no medical consensus has been reached concerning 
the etiology of various claimed psychiatric disabilities.  
The RO has attempted to gather information with which to make 
an informed decision.  The efforts of the RO have been 
thwarted by the inconsistent conclusions arrived at by 
various treating and examining physicians.  There is a strong 
suggestion in the record that these inconsistent medical 
conclusions may be the result of inconsistent presentation on 
the part of the veteran.

In addition, while the veteran's opiate dependence is 
currently rated as noncompensably disabling under 38 C.F.R. 
§ 4.130, Diagnostic Code 9326 (2001), none of the VA 
examinations on file adequately distinguish the symptoms of 
the service-connected opiate dependence from those of the 
various other psychiatric disorders.  As an example, the 
Board notes that the veteran's treating psychiatrist 
concluded that the veteran's opiate dependence, in 
combination with other disorders, rendered the veteran 
unemployable.  
 
In light of the above, the Board concludes that further 
development, to include additional VA examination of the 
veteran, is in order.  Accordingly, this case is REMANDED to 
the RO for the following actions:

1.  The RO should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment by any health 
care providers who may possess 
additional records pertinent to his 
pending claims.  After obtaining any 
necessary authorization from the 
veteran, the RO should attempt to 
obtain and associate with the claims 
file all records identified by the 
veteran which are not currently on 
file.

2.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, it should 
inform the veteran and request him 
to provide a copy of the outstanding 
medical records.

3.  The veteran should then be 
scheduled for evaluation by a 
psychologist. The veteran's VA 
claims folder, to include any 
medical records obtained as a result 
of this remand, should be reviewed 
by the psychologist in conjunction 
with the evaluation. After 
interviewing the veteran and/or 
conducting appropriate testing, the 
psychologist should render an 
opinion concerning what psychiatric 
diagnoses are present. The report of 
the psychological evaluation of the 
veteran should be associated with 
the veteran's VA claims folder.  

4.  After completing the above 
actions, the RO should arrange for a 
VA psychiatric examination of the 
veteran, preferably by an examiner 
who has not previously evaluated the 
veteran, on order to determine the 
extent and severity of his service-
connected opiate dependence and the 
nature, extent and etiology of any 
other current psychiatric disorders.  
The examining psychiatrist should be 
requested to review the veteran's 
claims file and interview the 
veteran.

With respect to each psychiatric 
disorder identified, provide an 
opinion as to whether it is at least 
as likely as not that any such 
psychiatric disorder is 
etiologically related to the 
veteran's service or was caused or 
chronically worsened by the 
veteran's service-connected 
disabilities, including his opiate 
dependence.  To the extent possible, 
the manifestations of the service-
connected opiate dependence should 
be distinguished from those of any 
other psychiatric disorder found to 
be present.  

The examination report must be 
associated with the veteran's VA 
claims folder.

5.  Thereafter, the RO should review 
the record and ensure that all 
development actions have been 
conducted and completed in full.  
The RO should then undertake any 
other action required to comply with 
the notice and duty to assist 
requirements of the Veterans Claims 
Assistance Act of 2000.  The RO 
should then readjudicate the issues 
of entitlement to service 
connection, to include on a 
secondary basis, for psychiatric 
disability and the issue of 
entitlement to an increased 
(compensable) rating for opiate 
dependence.

If the benefits sought on appeal are not granted, in whole or 
in part, the RO should issue a Supplemental Statement of the 
Case for the issues in appellate status and inform the 
veteran of any issue with respect to which further action is 
required to perfect an appeal.  The veteran should be 
provided an appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  





In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Barry F. Bohan 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



